Citation Nr: 1219310	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-17 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1945 to January 1947 and from October 1950 to November 1951.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an July 2009 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in July 2005, the RO denied the Veteran's claim of entitlement to service connection for a hearing loss disability and tinnitus.

2.  Evidence associated with the record since the RO's July 2005 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claims of entitlement to service connection for a hearing loss disability and tinnitus.   

3.  The preponderance of the evidence shows that the Veteran has a bilateral sensorineural hearing loss disability was first manifested many years after service and that it is unrelated thereto.

4.  The preponderance of the evidence shows that the Veteran's tinnitus was first manifested many years after service and that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision, which denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

4.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a hearing loss disability and tinnitus.  Those claims were initially denied by the RO in July 2005.  The Veteran was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

In May 2009, the Veteran filed an application to reopen his claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA requested the Veteran's service treatment records from the National Personnel Records Center.  However, in March 2005, the National Personnel Records Center reported that the Veteran's records were damaged or destroyed in a 1973 fire at the Center and that the only medical information on file was moldy or brittle or could not be mailed.  Nevertheless, VA did receive a copy of a service record reflecting the Veteran's treatment in December 1945, as well as the reports of his December 1945 and November 1951 service separation examinations.  VA later received VA outpatient records, reflecting the Veteran's treatment from May to August 2009, as well as the report of a private audiologic examination by J. D., CCC-A.  

In an effort to reconstruct Veteran's service treatment records, VA requested that the Veteran complete and return NA Form 13055,.  However, he did not complete that form, and in March 2005, he informed VA that he had no additional medical evidence to submit.  Therefore, there is no reason to believe that further efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with that heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet. App. 46 (1996). Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). 

In June 2005 and March 2010, VA examined the Veteran to determine nature and etiology of any hearing loss disability and/or tinnitus found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

Analysis

The Veteran contends that her hearing loss disability and tinnitus are primarily the result of noise exposure in service, such as that sustained during tank destroyer basic training and as an antitank gun crewman.  He states that he has continued to experience hearing loss disability and tinnitus since that time; and therefore, he maintains that service connection is warranted.  At the very least, he maintains that additional evidence he has submitted since the RO's July 2005 decision is sufficient to reopen those claims.  After carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the additional evidence supports the reopening of those claims.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For certain organic neurologic disabilities, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  
The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In May 2005, when the RO denied the Veteran's claims of service connection for a hearing loss and tinnitus, evidence on file consisted of a service treatment record, the reports of Veteran's service separation examinations, and the report of the June 2005 VA audiologic examination.  Such evidence showed that at the time of his service separation examinations, his hearing acuity for the whispered and spoken voice was normal at 15/15, bilaterally.  Indeed, there were no findings in service of a hearing loss disability or tinnitus.  Such disorders were first manifested many years after service, during the Veteran's June 2005 VA examination, and there was no competent, objective evidence of a relationship to service.  The VA examiner acknowledged that the etiology of the Veteran's bilateral hearing loss disability and tinnitus were unknown but that he given the evidence of record could not be 50 percent or more certain that those disorder were related to service.  Therefore, the RO denied entitlement to service connection for both disorders, and, as noted above, those decisions became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 2005 decision includes the report of the November 2009 audiologic examination by J. D., CCC-A.  Following that examination, Ms. D. opined that it was more likely than not that the Veteran's bilateral sensorineural hearing loss disability and tinnitus were related to service.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill a deficit in the evidence which existed at the time of the RO's prior denial.  It is neither cumulative nor redundant of the evidence of record in July 2005 and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral sensorineural hearing loss disability and tinnitus.  

Inasmuch as the additional evidence is new and material, it is sufficient to reopen the claims of entitlement to service connection for a hearing loss disability and tinnitus.  To that extent, the appeal is granted.  As noted above, the Board has already ensured that the duty to assist the Veteran in the development of his claim has been fulfilled.  Accordingly, the Board will proceed to the merits of the appeal.  Elkins.

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report that he experienced difficulty hearing in and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

A de novo review of the record shows no complaints or clinical findings of hearing loss disability or tinnitus in service.  Although the Veteran contends that he has had hearing loss and tinnitus since service, the clinical evidence shows that such disorders were first manifested during the July 2005 VA audiologic examination, more than 53 years after his separation from service.  While the November 2009 private audiologic examiner opined that it was more likely than not that such disorders were the result of the Veteran's noise exposure in service, she did not provide any rationale for her opinion.  In so concluding, she noted that the whispered voice tests performed in service.  However, that does mean that the Veteran had a hearing loss disability or tinnitus in service.  Indeed, there were no complaints or clinical findings in service to substantiate such a conclusion, nor was there any competent, objective evidence of continuing symptomatology during the ensuing 53 years.  

The private audiologist's opinion was based solely on a history reported by the Veteran.  However, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In addition, such a lengthy time frame after service without any clinical evidence to support the assertion of a continuity of symptomatology does not provide support for the Veteran's contentions that he experienced continuous hearing loss and tinnitus since service.  In fact, it militates strongly against those claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Nevertheless, the Veteran's reports of continuing symptomatology since service were sufficient to trigger the need for a VA examination to determine the nature and etiology of his hearing loss disability and tinnitus.  McLendon v Nicholson, 20 Vet. App. 79 (2006).

In June 2005 and December 2006 VA examined the Veteran to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  While each VA examiner confirmed the presence of those disorders, they generally agreed that neither disorder was related to service.  In so concluding, they noted the lack of manifestations of either disorder in service.  The March 2010 also noted occupational noise exposure following service and the effects of aging on the Veteran's hearing loss disability and tinnitus.  Unlike the private audiologist, their conclusions also followed a review of the Veteran's claims file.  As such, their opinions were more full and complete than that of the private audiologist.  Therefore, the VA examiners' opinions carry greater probative value.  

Inasmuch as the available records are negative of findings of a chronic, identifiable hearing loss disability or tinnitus in service, and inasmuch as the preponderance of the evidence is against a finding of a nexus between service and either of those disorders, the Veteran does not meet the criteria for service connection.  Accordingly, service connection a hearing loss disability and tinnitus is not warranted, and the appeal is denied.

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009). 


ORDER

Entitlement to hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


